Detailed Action1
Election/Restriction
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on on March 30, 2021.
The traversal between groups I and II is on the ground(s) that the restriction failed to show there would be a serious search burden.  This argument lacks merit for the reasons articulated in the April 6, 2021 communication.  Furthermore, a conclusory statement of a lack of burden, does not constitute evidence.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-16 are objected to because of an informality.  Claim 1 recites a method…comprising the steps of; (a) wherein…and (b) including the step of replacing….  Step (a) is not a method step, but merely a recitation of structures.  Step (b) contains the superfluous statement of including the step.  All other claims are objected to based on their dependence.  Appropriate correction is required. Recommendations for overcome this objection can be found in the suggested re-write of claim 1, contained below the prior art rejection.  

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10, & 15-16 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the method further includes the step of inserting a second idler gear rotating with said replacement fuel pump gear, and selectively engaging a drive gear for a generator and said second idler gear driving said replacement fuel pump gear.  It is not clear what elements are linked in this claim.  As best understood the claim is reciting two new steps (1) inserting a second idler gear rotating with said replacement fuel pump gear and (2) selectively engaging a drive gear for a generator.  The claim also recites and said second idler gear driving said replacement fuel pump gear.  This limitation appears relevant to step (1) yet grammatically appears linked to step (2).  This creates confusion as to the intended scope of the claim.  For purposes of examination, this claim limitation is treated as if it were part of step 1.  Thus, the claim is being examined as if it read:
the method further includes the steps of (1) inserting a second idler gear rotating with said replacement fuel pump gear, said second idler gear driving said replacement fuel pump gear, and (2) selectively engaging a drive gear for a generator.
Claims 10, 12, and 15-16 recites gears with diameters derived using non-standard pitch.  None of the claims recite a field of use, such as turbines.  Fields have standards.  In the absence of a defined field, no standard has been defined from which to vary.  Thus, a non-standard pitch is undefined, substantive examination of this feature was limited to the presumption that the gearbox is a gas turbine gearbox.  Thus, full examination of this feature was not possible.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(?) as being anticipated by “Manual Transmission, How it works?” (https://www.youtube.com/watch?v=wCu9W9xNwtI) a Youtube video published on March 4, 2015.
Claim 1 recites a method of modifying an existing gearbox.  The term modifying though intended to mean ‘retrofitting’ is actually far broader.  It includes any change made to a gearbox, including changes made during the course of operation.  Claim 1 also does not recite the type of structure the gearbox is contained in.  The cited youtube video teaches an ordinary manual gearbox for an automobile.  The following screen shows from 1:43 and 1:50 of the video show the transition of this gearbox from first gear to second gear.


    PNG
    media_image1.png
    738
    1277
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    722
    1281
    media_image2.png
    Greyscale


This transition between gears constitutes modifying the gearbox, as something changes (i.e. is modified).  Claim 1 recites that the existing gearbox has an input shaft represented by the shaft at the upper left.  Claim 1 also recites that the input shaft [is] connected to drive a first idler gear.  One engages first gear from an engines idle speed, thus, the lower gear of the first gear pair is designated as the first idler gear.  Additionally, the lower gear shaft will continue rotating even if the upper-right gears are not engaged, also making it an idler gear because it will continue rotating during idling.  Next, claim 1 recites the first idler gear engages a first fuel pump gear for driving a fuel pump at a first speed.  The recitation of driving a fuel pump (which is not a claimed element) is mere intended use.  Any gear is capable of driving a fuel pump as they all supply rotational energy to a drive shaft, which could be used to power a pump.  The upper-right most gear, which is engaged in first gear, is designated the first fuel pump gear.  Finally, the image captures show that there is a first distance between a center point of the first idler gear and the fuel pump gear namely the distance between the upper and lower shafts.
	The method steps recites replacing said first idler gear with a replacement first idler gear having a distinct number of teeth, and replacing said first fuel pump gear with a replacement fuel pump gear having a distinct number of teeth such that a speed output to said fuel pump is distinct from the first speed.  The act of shifting to second gear, causes the upper-right shaft to laterally move causing a different lower idler gear and upper fuel pump gear to mesh and power the shaft.  The step of shifting gears replac[es] the active gear being used.  This meets the  speed output to said fuel pump [that] is distinct from the first speed.
	Examiner is well aware that this claim rejection is predicated on claim interpretations well outside the intended scope of the invention and that described in the specification.  These interpretations are valid, however.  Examiner has presented a suggested re-write for claim 1 that is consistent with the intended scope of the claim.
Claim 2 recites inserting a second idler gear rotating with said replacement fuel pump gear, and selectively engaging a drive gear for a generator and said second idler gear driving said replacement fuel pump gear.  As noted this claim is being examined as if it said the method further includes the steps of (1) inserting a second idler gear rotating with said replacement fuel pump gear, said second idler gear driving said replacement fuel pump gear, and (2) selectively engaging a drive gear for a generator.
The left-most gear on the lower axle may be designated the second idler gear and this gear driv[es] the gears on the right side, therefore meeting the limitation of driving said replacement fuel pump gear.  The claim also recites selectively engaging a drive gear for a generator.  This claim step is not linked to any other recited gears.  Examiner takes Official Notice that modern cars have alternators that power the battery.  This alternator is a generator.  Such alternators will have at least one gear, which may be designated the drive gear.  


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0006137 to Short.
Claim 1 recites a method of modifying an existing gearbox.  Short relates to a method of modifying a gearbox (10) by adding an accessory component (22).  See Short [0012]-[0014].  Short teaches that the accessory component (22) has a spur gear (28) designed to mesh with an existing gearbox gear (16).  See Short [0013].  Short teaches that in order to obtain this mesh it may be necessary to change the number of gear teeth (36) in gear (16).  See Short [0013].  Changing the number of gear teeth in gear (16) will naturally affect other nearby gears as well.  Turning now to the claim language.  Claim 1 recites the existing gearbox has an input shaft connected to drive a first idler gear.  The gear pointed to by the solid arrow, in the annotated first idler gear.  Shaft (12) shown comes from the engine and is the input shaft it is indirectly coupled to this idler gear.  

    PNG
    media_image3.png
    345
    575
    media_image3.png
    Greyscale

Next, the gear pointed to by the dotted arrow is designated as a first fuel pump gear for driving a fuel pump at a first speed.  This gear is capable of the intended use of driving a fuel pump because Short explicitly teaches that at least one of these gears is connected to a fuel pump.  See Short [0012].
When the fuel pump gear has its number of teeth altered to accommodate spur gear (28) this requires replacing said first fuel pump gear with a replacement fuel pump gear having a distinct number of teeth.  Altering the number of teeth means that a speed output to said fuel pump is distinct from the first speed.  The teeth of the idler gear will also need to be altered to accommodate the change teaching the step of replacing said first idler gear with a replacement first idler gear having a distinct number of teeth.
	Regarding claim 2, the act of adding the accessory (22) and its spur gear (28) teaches the step of inserting a second idler gear rotating with said replacement fuel pump gear.  The recited step of and selectively engaging a drive gear for a generator is unconnected to any other recited gear.  Short teaches that its gearbox is for an aircraft and that such aircraft have generators.  See Short [0001]-[0002].  Thus, it would be inferred that during operation a drive gear for this generator would be engaged.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9, 11, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. 2012/0006137 to Short or “Manual Transmission, How it works?” (https://www.youtube.com /watch?v=wCu9W9xNwtI) a Youtube video published on March 4, 2015.
Claims 3-9, 11, and 14 recite teeth numbers for the replacement idler gears, replacement fuel pump drive gears, and the second idler gear.  Neither of the cited references explicitly teach these number of gear-teeth.  Yet the specific number of teeth is obvious as a mere design choice absent a reference to the original number of gear-teeth (or some other limiting factor).  After all, every gear has a given number of teeth that is chosen depending on the gear size, intended use, and assorted other factors.  There is no criticality to any specifically chosen number of gear teeth unless the claim recites additional constraints.  

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over either U.S. 2012/0006137 to Short.
a supplemental gearbox (30) is mounted to an existing gearbox (10).  See Short [0013]-[0014] and Fig. 1.  Figure 1 shows that the supplemental gearbox houses the second idler gear (28) and a portion…[of] said replacement fuel pump gear.  Short further teaches that the turbine has a generator.  Short does not explicitly teach that the supplemental gearbox houses a portion of said drive gear for said generator.  It merely states that there is an “accessory component.”  But Short does list the generator as one of the finite number of accessories in paragraph [0002], yet does not list it as one of the accessories already serviced by the existing gearbox (10) in paragraph [0012].  Thus, it would have been obvious that the accessory (22) being powered could be the generator because this is a listed component that needs to be geared for, yet was not listed as already being geared.  If the generator is the accessory (22) then its drive gear would be within the supplemental gearbox (30) because accessory (22) is shown within.  See Short Fig. 1.

Examiner Suggestions
Examiner suggests amending claim 1 in line with the following:
Claim 1. A method of retrofitting a gas-turbine gearbox, the method comprising:
	providing the gas turbine gearbox, the gearbox having a first idler gear engaged with a first fuel pump gear configured  to be drivingly coupled to a fuel pump, there being a first distance between a center point of the first idler gear and a center point of the fuel pump gear,
	removing the first idler gear;
	replacing the first idler gear with a replacement idler gear having a different number of gear teeth than the first idler gear; 
removing the first fuel pump gear; and
	replacing the first fuel pump gear with a replacement fuel pump gear having a different number of gear teeth than the first fuel pump gear; 
	wherein a distance between a center-point of the replacement first idler gear to a center of the replacement fuel pump gear is the same as the first distance, and
	wherein a speed output to the fuel pump is altered after the retrofit.

The above amendment would define a standard pitch
Regarding dependent claims 3-9, 11, and 14, Examiner further suggests reciting the teeth counts of the original gears prior to reciting the teeth counts of the replacement gears.  If such amendments were made claims 4-6 & 8-9 would likely be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”